UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4575


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

CHRISTOPHER DOBBINS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:08-cr-00378-TDS-1)


Submitted:     February 17, 2010            Decided:   March 1, 2010


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant.   Randall Stuart Galyon, OFFICE OF THE
UNITED   STATES  ATTORNEY,   Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              The     district         court       revoked     Christopher      Dobbins’

supervised release and sentenced him to twenty-seven months in

prison.       Dobbins now appeals. His attorney has filed a brief

pursuant       to    Anders       v.     California,         386   U.S.   738    (1967),

questioning whether there was sufficient evidence to find that

Dobbins had violated the terms of his release but stating that

there   are     no    meritorious         grounds     for     appeal.     Dobbins      was

notified of his right to file a pro se supplemental brief but

has not filed such a brief.               We affirm.

              We     review        the    district         court’s      revocation     of

supervised release for abuse of discretion.                          United States v.

Pregent, 190 F.3d 279, 282 (4th Cir. 1999).                        The district court

need    only       find    a     violation     of    a    release    condition    by     a

preponderance of the evidence.                     18 U.S.C. § 3583(e)(3) (2006);

United States v. Armstrong, 187 F.3d 392, 394 (4th Cir. 1999).

We review for clear error the factual determinations underlying

the    conclusion         that    a    release      violation      occurred.      United

States v. Miller, 557 F.3d 910, 914 (8th Cir. 2009).

              At Dobbins’ revocation proceeding, two police officers

testified that a confidential informant conducted a controlled

purchase of marijuana from Dobbins.                      One officer who was on the

surveillance team testified that she saw Dobbins exit his car

                                               2
carrying a baggie that appeared to contain marijuana, enter the

informant’s      car,   and   leave   a   short     time   later     empty-handed.

Following the transaction, the informant turned over a baggie

containing marijuana to the police.

             The district court found that a preponderance of the

evidence     established      that    Dobbins     had      engaged    in   a    drug

transaction as charged* and had thereby violated a release term

requiring that he refrain from violating federal, state, and

local laws.        The court revoked release and sentenced him to

twenty-seven months in prison.            In light of the testimony at the

hearing, we conclude that the district court did not clearly err

in finding that Dobbins committed the violation.                       We further

find that the district court did not abuse its discretion in

revoking Dobbins’ release.

             We have reviewed the entire record in accordance with

Anders     and   have   not   identified      any    meritorious       issues    for

appeal.     Accordingly, we affirm. This court requires counsel to

inform her client, in writing, of his right to petition the



     *
       The Petition for Warrant or Summons for Offender Under
Supervision alleged that Dobbins had violated the release
condition when he “was arrested by the Greensboro Police
Department . . . for Felony Possession With Intent to Sell and
Deliver Marijuana . . . .”



                                          3
Supreme Court of the United States for further review.                 If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court to withdraw from representation.              Counsel’s motion

must state that a copy of the motion was served on the client.

We   dispense   with   oral   argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4